Title: To Thomas Jefferson from Nathanael Greene, 31 December 1780
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Camp on the river Pedee Decr. 31st. 1780

Since I wrote your Excellency last, I have taken an entire new position with the Army. One part is with me on this river about 80 Miles from Charlotte, and the other is with Genl. Morgan on Broad river, on the West side of the Catawba about 60 Miles from Charlotte. The State of the provisions as well as many other reasons rendered this measure necessary.
Lord Cornwallis continues in the neighbourhood of Camden, and General Lesley [Leslie] has arrived at Charles town and is on his  way to join his Lordship. What they will attempt on a junction of this force it is difficult to tell, nor have I it in my power for want of hard money to get the smallest intelligence. I have given your Excellency such a full state of this department in my former letters, and of the distress and sufferings of your troops in particular, that I will not pain your humanity by a repetition.
Since my last the Cherokees have committed some depredations upon the Frontiers; and the Militia have assembled and gone against the lower towns: but with what force I am not able to say.
For the aid of the Q.M. Generals department I have found it necessary to draw on your Excellency for one hundred and three thousand eight hundred and four old continental dollars in favour of Mr. Patrick St. Lawrence which I beg you to give orders for the payment of.
I am anxious to hear what measures your assembly are taking respecting the several Matters contained in the requisition which I laid before them.
I am with great respect Your Excellency’s Most Obedient & humble Servant,

Nath Greene

